United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Deptford, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-588
Issued: June 8, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 27, 2006 appellant, through her counsel, filed a timely appeal from the
Office of Workers’ Compensation Programs’ hearing representative’s July 19, 2006 decision
which found that appellant’s accepted employment-related condition and disability had ceased as
of July 29, 2002. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether the Office properly found appellant’s accepted employment-related
condition and disability had ceased as of July 29, 2002.
FACTUAL HISTORY
This is the second appeal before the Board. In the prior appeal, the Board found that the
case was not in posture for a decision with respect to whether appellant sustained any
aggravation or exacerbation of her preexisting neurocardiogenic syndrome due to employment

factors.1 The Board set aside the Office decisions dated December 30, 2003 and June 30, 2004
and remanded for further development. The history of the case is contained in the Board’s prior
decision and is incorporated herein by reference.
Subsequent to the Board’s decision, the Office referred appellant to Dr. Jeffrey H.
Kramer, a Board-certified internist with a subspeciality in cardiovascular disease, for a second
opinion evaluation. On October 19, 2005 Dr. Kramer concluded that the hot humid weather on
July 29, 2002 exacerbated appellant’s “tendency to become hypotensive (and bradycardic) while
in the upright position.” With respect to the period of disability, he opined that the aggravation
of appellant’s preexisting syncope would not persist beyond July 29, 2002. Dr. Kramer further
noted:
“In the setting of documented neurocardiogenic dysfunction, it was
Dr. [Francis E.] Marshlinsk[i], [a cardiac electrophysiologist’s,] appropriate
concern that she might experience recurrent episodes of syncope either while
driving or while standing for prolonged periods of time. This is the appropriate
basis for Dr. Marshlinsk[i]’s recommendation that [appellant] not return to work
until it was determined that [appellant]’s clinical condition was stable. As noted,
serial attempts to treat [appellant] with pharmacotherapeutic agents were tried
unsuccessfully followed by pacemaker implantation. I cannot state a specific date
at which point [appellant] was clinically stable to return to work, but
Dr. Marshlinsk[i]’s recommendation certainly seems reasonable.”
In concluding, Dr. Kramer opined that the humid warm weather on July 29, 2002 “likely
precipitated” appellant’s syncope, but it “clearly did not persist beyond that date and cannot be
deemed responsible for the potential” of any “recurrent syncopal events.”
By decision dated December 7, 2005, the Office accepted that appellant sustained “an
episode of neurocardiogenic syncope while delivering mail in hot, humid weather” on
July 29, 2002. The Office also found that any aggravation ceased on July 29, 2002.
In a letter dated December 13, 2005, appellant’s counsel requested an oral hearing before
an Office hearing representative, which was held on April 27, 2006.
By decision dated July 19, 2006, an Office hearing representative affirmed the finding
that appellant’s accepted injury-related condition and associated disability ceased by
July 29, 2002. She found that the weight of the evidence rested with the report of Dr. Kramer,
the second opinion Board-certified internist.

1

Docket No. 05-45 (issued August 16, 2006). On August 1, 2002 appellant, then a 32-year-old regular letter
carrier, filed a traumatic injury claim alleging that on July 29, 2002 she passed out on a customer’s steps while
delivering mail. She reported that the temperature that day was in the high 90’s and listed her injury as acute
cardiovascular illness.

2

LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act,2 when employment factors cause an
aggravation of an underlying condition, the employee is entitled to compensation for the periods
of disability related to the aggravation.3 When the aggravation is temporary and leaves no
permanent residuals, compensation is not payable for periods after the aggravation has ceased,
even if the employee is medically disqualified to continue employment because of the effect
work factors may have on the underlying condition.4
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of compensation.5 After the Office determines that, an employee has
disability causally related to his employment, the Office may not terminate compensation
without establishing either that its original determination was erroneous or that the disability has
ceased or is no longer related to the employment injury.6 The right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability. To terminate
authorization for medical treatment, the Office must establish that appellant no longer has
residuals of an employment-related condition, which require further medical treatment.7
ANALYSIS
The Office accepted that appellant sustained an aggravation of neurocardiogenic based on
the opinion of Dr. Kramer, an Office referral physician. The Office found that appellant had not
established that she had an employment-related condition after July 29, 2002 based on the same
opinion by Dr. Kramer. As the Office accepted appellant’s claim for an episode of
neurocardiogenic syncope, it has the burden to show that her condition has resolved.8
The Board finds that Dr. Kramer’s report is not sufficiently well rationalized to constitute
the weight of the medical evidence with regard to the matter of whether appellant’s accepted
condition and disability had ceased as of July 29, 2002.
In his October 19, 2005, Dr. Kramer concluded that any aggravation of appellant’s
preexisting syncope would not persist beyond July 29, 2002. He further noted appellant’s
treating physician’s not releasing appellant to return to work until her condition was stable.
Dr. Kramer opined that he was unable to “state a specific date at which point [appellant] was
clinically stable to return to work.” In concluding, he opined that the humid warm weather on
2

5 U.S.C. §§ 8101-8193.

3

Chris Wells, 52 ECAB 445 (2001); Raymond W. Behrens, 50 ECAB 221 (1999).

4

Raymond W. Behrens, supra note 3.

5

Gloria J. Godfrey, 52 ECAB 486 (2001)

6

Raymond W. Behrens, supra note 3.

7

John F. Glynn, 53 ECAB 562 (2002); Pamela Guesford, 53 ECAB 726 (2002).

8

John F. Glynn, supra note 7.

3

July 29, 2002 “likely precipitated” appellant’s syncope, but summarily concluded that it “clearly
did not persist beyond that date and cannot be deemed responsible for the potential” of any
“recurrent syncopal events.”
Although Dr. Kramer stated that any aggravation of appellant’s preexisting condition
would not persist beyond July 29, 2002, he did not adequately explain the reasoning for this
apparent conclusion.9 For example, he stated that not releasing appellant to return to work until
her condition had been stabilized was reasonable treatment. Dr. Kramer provided no supporting
rationale explaining why appellant’s condition would not persist beyond July 29, 2002 in view of
his opinion that it was reasonable not to release appellant to return to work until her condition
had stabilized. It is unclear from his report why he agrees that appellant’s condition had not
stabilized such that she could return to work and yet any aggravation had ceased. In addition,
Dr. Kramer also indicated that he could not provide a date at which appellant would be able to
return to work. Without a clear explanation of this apparent contradiction, it cannot be said that
he provided a well-rationalized opinion that appellant’s disability and condition ceased as of
July 29, 2002.
For these reasons, the Office did not present sufficient medical evidence to support its
finding that appellant’s accepted employment-related condition and disability had ceased as of
July 29, 2002.
CONCLUSION
The Board finds that the Office improperly found that appellant’s accepted employmentrelated condition and disability had ceased as of July 29, 2002.

9

T.F., 58 ECAB ___ (Docket No. 06-1186, issued October 19, 2006); Beverly A. Spencer, 55 ECAB 501 (2004)
(finding that a medical report is of limited probative value if it contains a medical conclusion which is unsupported
by medical rationale).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 19, 2006 is reversed with respect to the finding that
appellant’s disability and condition ceased effective July 29, 2002.
Issued: June 8, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

